Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

This communication is in response to: Application filed on November 23rd, 2020
Claims 1- 15 are pending claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly
pointing out and distinctly claiming the subject matter which the inventor or a joint inventor
regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AlA), second paragraph:
The specifications hall conclude with one or more claims particularly pointing out and distinctly
claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, -as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention.
As for independent claim 1:
Claims recite "un contact commerce service” which can be interpreted in multiple dissimilar ways. For
example, how can the purchase be contacted and connected to an “un contact” commerce service or does the “un contact” allow an on line internet contact but not physical contact?
As for dependent claims 2-14:
Claims 2-14 are rejected for incorporating the deficiencies of their respective independent claims.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDevitt et al., US PG PUB# 2014/0089122 (hereinafter McDevitt) in view of Eberting et al., US PG PUB# 2017/0329922 A1 (hereinafter Eberting).
As for independent claim 1:
McDevitt shows a method of providing an un-contact commerce service, the method comprising: 
checking whether audio data or video data based on an input of a purchaser is able to be received from a display device (0010 and 0036 McDevitt shows connecting and checking purchaser and commerce service);
While McDevitt shows a checking and connecting audio or video data with a display device, McDevitt does not specially show providing access information for obtaining audio data or video data of the purchaser to the display device, according to a check result; receiving audio data or video data from a purchaser device through the access information; transmitting the audio data or the video data to a seller device and providing an interface associated with a product purchase service to the display device. In the same field of endeavor Eberting teaches providing access information for obtaining audio data or video data of the purchaser to the display device, according to a check result; receiving audio data or video data from a purchaser device through the access information; transmitting the audio data or the video data to a seller device and providing an interface associated with a product purchase service to the display device in 0032, 0033, 0103, 0116. In the cited sections, Eberting teaches transmitting and receiving audio and video data from a device along with a platform allowing transaction between users. Both McDevitt and Eberting teach a commerce platform. Accordingly it would have been obvious before the effective filing date of the claimed invention to a skilled artisan to modify the method of McDevitt to incorporate the teaching of Eberting to allow integration of receiving and transmitting video and for purchasing products (Eberting, 0116 and 0343).
As for dependent claim 2:
McDevitt - Eberting suggests the method of claim 1, wherein the interface includes an interface for product introduction or product consultation (McDevitt, 0009; Eberting, 0116).
As for dependent claim 3:
McDevitt - Eberting suggests the method of claim 2, wherein the interface for product introduction or product consultation provides an image captured by the seller device or a screen output to the seller device through the display device (McDevitt, 0009; Eberting, 0116).
As for dependent claim 4:
McDevitt - Eberting suggests the method of claim 3, wherein in the providing of the interface associated with the product purchase service, if the interface is an interface for the product introduction, a chat window between a seller and the purchaser is provided, together with the image captured by the seller device or the screen output to the seller device through the display device (Eberting, see chat messages in 0120 and 0325).
As for dependent claim 5:
McDevitt - Eberting suggests the method of claim 4, wherein the interface for the product introduction further includes a one-to-many chat window between the seller and a plurality of purchasers (Eberting, see chat room in 0120 and 0325).
As for dependent claim 6:
McDevitt - Eberting suggests the method of claim 5, further comprising: receiving audio data obtained through a plurality of purchaser devices; and converting received audio data into text data through a speech-to-text (STT) algorithm and transmitting the data, which is a question about a product, to the seller device (Eberting, see voice interactions and data in 0126 and 0183).
As for dependent claim 7:
McDevitt - Eberting suggests the method of claim 3, wherein in the providing of the interface associated with the product purchase service, if the interface is an interface for the product consultation, at least one among an image of a product, basic setting information, price and option selection information is provided, together with the screen output to the seller device through the display device (Eberting, 0155 and 0156). 
As for dependent claim 8:
McDevitt - Eberting suggests the method of claim 7, wherein the providing of the interface associated with the product purchase service further includes, providing an interface for selecting at least one among a product kind, product basic setting information, and option selection information to the purchaser device; and transmitting product information reflecting the purchaser’s product selection information to a manager device (Eberting, 0088 and 0414, see summary page and product information).
As for dependent claim 9:
McDevitt - Eberting suggests the method of claim 7, further comprising: after the providing of the interface associated with the product purchase service, providing a payment interface capable of purchasing a product to the purchaser device; and receiving payment information including at least one among the purchaser’s name, address, unique identification information, payment information, and signature from the purchaser device (Eberting, see payment interface in 0056 and 0369).
As for dependent claim 10:
McDevitt - Eberting suggests the method of claim 3, wherein the providing of the interface associated with the product purchase service further includes, providing a pointer capable of selecting an object, along with a screen provided in the 15 display device, to the purchaser device, according to a remote-control request of the purchaser device (Eberting, see remote monitor capability in 0121 and 0147). 
As for dependent claim 11:
McDevitt - Eberting suggests the method of claim 2, further comprising: before the checking, registering the display device as a display device for an un-contact commerce service according to a request signal of the seller device or the purchaser device (Eberting, see login in 0024 and 0251).
As for dependent claim 12:
McDevitt - Eberting suggests the method of claim 1, further comprising: after the providing of the access information, receiving a captured image concerning the access information from the purchaser device and recognizing the purchaser's voice (Eberting, see voice commands in 0399).
As for dependent claim 13:
McDevitt - Eberting suggests the method of claim 12, wherein the access information includes an access code composed of at least one of numbers, Korean characters and English characters, or an access sentence, wherein the method further includes: after the providing of the access information, receiving audio data or video data from the purchaser device accessed through the access code or access sentence; and determining whether the purchaser device is able to use an un-contact commerce service through the display device based on the received audio data or video data (Eberting, see 0114 and 0118 for messaging and purchase device).
As for dependent claim 14:
McDevitt - Eberting suggests the method of claim 1, wherein the receiving of the audio data or video data further includes, receiving text data of the purchaser obtained by the purchaser device (Eberting, see video data in 0105).
As for independent claim 15:Claim 15 contains substantial subject matter as claimed in claim 1 and is respectfully rejected along the same rationale. 
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
The Examiner notes MPEP § 2144.01, that quotes In re Preda, 401 F.2d 825,159 USPQ 342, 344 (CCPA 1968) as stating  “in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” Further MPEP 2123, states that “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PHANTANA ANGKOOL whose telephone number is (571)272-2673. The examiner can normally be reached M-F, 7:00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David Phantana-angkool/Primary Examiner, Art Unit 2175